DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 18 November 2021 has been entered.
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 3 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of Claim 3 requires “wherein an amount of the dispersoid particles having a volume average particle diameter of 230 nm or more is 10% by mass or less relative to the total amount of the dispersoid particles.”  Claim 1 requires “wherein an amount of the dispersoid particles having a volume average particle diameter of 230 nm or more is 9.2% by mass or less relative to the total amount of the dispersoid particles,” thus the limitations required by dependent claim 3 fall outside the limitations of independent claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Allowable Subject Matter
Claims 1, 2, 5-8, 10, and 11 allowed.
The closest prior art of record, known by Ohnishi (US Serial No. 2008/0063981), teaches a black ink composition comprising 6 parts black mill base D, and a mixture of polymerizable unsaturated monomer compounds [Ex4].  The black mill base D is prepared from SPECIAL BLACK 250, Actilane 421 (acrylate monomer), and DISPERBYK 168 (dispersant) [0287-0288].  Ohnishi fails to explicitly teach a volume average particle diameter of dispersoid particles in the active energy ray curable composition is 100 nm or more but 150 nm or less, wherein the volume average particle diameter of 50 nm or less is 7% by mass or less relative to a total amount of the dispersoid particles, and wherein an amount of the dispersoid particles having a volume 
Sasada et al. teaches a black ink composition which includes a resin-coated carbon black containing a water-soluble resin and carbon black, a water-soluble polymerizable compound, a polymerization initiator, and water, wherein an average primary particle diameter of the carbon black is 20 nm or more, and an absorbance ratio of absorbance at a wavelength of 350 nm with respect to absorbance at a wavelength of 600 nm (absorbance at a wavelength of 350 nm/absorbance at a wavelength of 600 nm), when the black ink composition is diluted 5,000-fold with water, is 1.9 or lower [abs]. Sasada et al. teaches the volume average particle diameter of the resin-coated carbon black in a dispersed state in the black ink composition is preferably from 80 nm to 200 nm, more preferably from 80 nm to 180 nm, and even more preferably from 80 nm to 170 nm [0165].  
Sasada et al. fails to explicitly teach a ratio of absorbance at a wavelength of 400 nm to absorbance at a wavelength of 750 nm is from 1.4 to 1.6; a ratio of absorbance at a wavelength of 365 nm to absorbance at a wavelength of 500 nm is 1.2 or less.  Sasada et al. does not contain sufficient suggestion, teaching, or motivation that would lead us from the taught composition, to the specifically claimed relationships of absorbance as required by the instant application.  Sasada et al. fails to teach a volume average particle diameter of the dispersoid particles is from 100 nm to 150 nm with sufficient specificity.  Such a reconstruction of the claims would be based on impermissible hindsight.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA ROSWELL whose telephone number is (571)270-5453. The examiner can normally be reached M-F 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JESSICA M ROSWELL/Primary Examiner, Art Unit 1767